Exhibit 10.5
AMENDMENT NO. 1
to the
THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
of
DISCOVERREADY, LLC
THIS AMENDMENT NO. 1 (this “Amendment”) to that certain Third Amended and
Restated Limited Liability Company Agreement dated as of November 2, 2009 (the
“LLC Agreement”) of DiscoverReady, LLC (the “Company”) is made and entered into
effective for all purposes as of April 30, 2010, by the Company and the Manager.
Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings specified in the LLC Agreement.
RECITALS
A. Dolan Media Company (“DMC”) and DR Holdco, LLC (“DR Holdco”), among others,
are parties to that certain common unit purchase agreement dated April 30, 2010,
under the terms of which DMC agreed to purchase an aggregate 3,059 Common Units
from DR Holdco under the terms and conditions set forth therein (the “Common
Unit Purchase”).
B. Both DMC and DR Holdco are members of the Company.
C. Pursuant to Section 10.4 of the LLC Agreement, the Manager has amended the
LLC Agreement to reflect the change in DMC and DR Holdco’s ownership in the
Company as a result of the Common Unit Purchase.
AGREEMENT
1. Amendment. Exhibit A of the LLC Agreement is hereby replaced with Exhibit A
attached to this Amendment.
2. Reference to and Effect on the LLC Agreement. Each reference in the LLC
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import shall mean and be reference to the LLC Agreement as amended by this
Amendment. Except as specifically amended above, the LLC Agreement shall remain
in full force and effect and is hereby ratified in its entirety.

 

 



--------------------------------------------------------------------------------



 



3. Miscellaneous.

  a.  
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument. In accordance with the LLC
Agreement, this Amendment shall be effective upon execution by the Company and
the Manager. This Amendment, to the extent signed and delivered by means of a
facsimile machine or other electronic transmission (including transmission in
portable document format by electronic mail), shall be treated in all manner and
respects and for all purposes as an original agreement and shall be considered
to have the same binding legal effect as if it were the original signed version
thereof delivered in person. At the request of any party hereto, each other
party hereto shall re-execute original forms hereof and deliver them to all
other parties, except that the failure of any party to comply with such a
request shall not render this Amendment invalid or unenforceable. No party
hereto shall raise the use of a facsimile machine or other electronic
transmission to deliver a signature, or the fact that any signature was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission, as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.
    b.  
Section headings in this Amendment are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.
    c.  
Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Amendment and the consummation of the transactions contemplated hereby.
    d.  
The language used in this Amendment will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.
    e.  
If and to the extent there are any inconsistencies between the LLC Agreement and
this Amendment, the terms of this Amendment shall control.

[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and Manager have executed this Amendment as of
the date first above written.

            COMPANY:

DiscoverReady, LLC       By:   Dolan Media Company, its manager            
By:   /s/ Scott J. Pollei         Scott J. Pollei, its executive vice president
and        chief operating officer 
      MANAGER:

Dolan Media Company
      By:   /s/ Scott J. Pollei         Scott J. Pollei, its executive vice
president and        chief operating officer   

 

 



--------------------------------------------------------------------------------



 



Exhibit A
List of Members, Common Units
and Participating Percentages

                              Participating   Name, Address, Phone and Fax of
Member   Common Units     Percentage  
 
               
Dolan Media Company
222 South Ninth Street, Suite 2300
Minneapolis, Minnesota 55402
Attention: James P. Dolan
Phone: (612) 317-9420
Fax: (612) 317-9434
    853,059       85.3 %
 
               
DR Holdco, LLC
55 Broadway, 21st Floor
New York, New York 10006
Attention: James K. Wagner, Jr.
                   Steve Harber
Phone:
Fax:
    146,941       14.7 %
 
           
 
               
TOTAL
    1,000,000       100 %
 
           

 

 